Martin, J.
delivered the opinion of the Court.
The judgment in this case is reversed. The testimony offered by the plaintiff to prove the consideration of the bill, under seal, was not legal and proper evidence to go to the jury, and ought to have been rejected by the Court.
This action was instituted by Llewellin, in his own right, and not in his capacity of executor of Boothe, and if the rent charged in the account in bar, was due from him, as a debt of his own, and not in his representative character, it was a legal set-oif in this suit.
The error of the Court below appears to have proceeded from a misconception of the nature of this action. The debt to be set-off, must be due in the same right with that claimed. If, as they supposed, Llewellin sued as executor, their instruction would have been correct; but the claim being in his own right, the prayer of the plaintiff ought not to have prevailed.
JUDGMENT REVERSED AND PROCEDENDO AWARDED.